DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-4 and 7-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miles et al. (WO 2019/089008 A1; previously cited by Applicant; hereinafter “Miles”).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Miles discloses a non-pneumatic tire 10 defining axial A, radial R, and circumferential Cd directions, the tire comprising: an annular band 40; a hub 50 positioned radially inward of the annular band (Fig. 1); a plurality of a resilient, composite structures 60 extending between the annular band and the hub (Fig. 1), each composite structure having opposing lateral sides (unlabeled, but shown in Fig. 2) along the axial direction and comprising: a continuous support membrane 70 extending along the axial direction between the opposing lateral sides and forming a radially-inner support leg 76i and a radially-outer support leg 76o, the radially-outer support leg having a non-zero angle with the radially-inner support leg (Fig. 4), the radially-inner support leg having a radially-inner end 72i, the radially-outer support leg 72o having a radially-outer end (Fig. 4); a central reinforcement 82 connected with the radially-inner support leg and the radially outer support leg (Fig. 3); a radially-inner joint connected with the radially-inner support leg and separating the radially-inner end from the hub (Fig. 1); a radially-outer joint connected with radially-outer support leg and incorporated with the annular band (Fig. 1), the radially-outer joint separating the radially-outer end from the annular band (Fig. 1); and wherein the radially-inner support leg and radially-outer support leg are movable relative to each other (evident from Fig. 1), wherein the support membrane comprises a plurality of reinforcements 70 (paragraph [0033]), wherein the support membrane comprises a plurality of elongate reinforcements 70 positioned adjacent to each other along the axial direction and extending along the radial direction from the radially-inner support leg to the radially-outer support leg (Fig. 2), wherein the support membrane further comprises an elastomeric material at 80 surrounding the plurality of elongate reinforcements (Fig. 3; paragraph [0033]), wherein the support membrane forms a radius of curvature between the radially-inner support leg and the radially-outer support leg (Figs. 2 and 3; paragraph [0036]), wherein the radially-inner joint, and the radially-outer joint, each compromise an elastomeric material at 80 (paragraphs [0033], [0034] and [0039]), wherein the radially-inner joint, and the radially-outer joint, each extend continuously along an axial direction of the tire (Fig. 2), wherein the continuous support membrane defines a central reinforcement side and an opposing, leg joint side; wherein the central reinforcement is positioned on the central reinforcement side of the continuous support membrane (Fig. 3); wherein the radially-inner joint and the radially-outer joint are positioned on the leg joint side of the continuous support membrane (Fig. 3), wherein the radially-outer joint defines a radially-outer connecting surface incorporated with an annular band of the tire (Figs. 1 and 3), wherein the radially-inner joint defines a radially-inner connecting surface incorporated with a hub of a wheel (Figs. 1 and 3), further comprising an elastomeric covering at 86 of 80 positioned onto the radially-inner support leg and the radially-outer support leg (Fig. 3), wherein the radially-outer joint defines a radially-outer connecting surface incorporated with the annular band of the tire (Figs. 1 and 3), the annular band having a tread surface 20 incorporated therein (Fig. 1), and wherein the central reinforcement extends continuously along the axial direction between the opposing lateral sides of the composite structure (Fig. 2).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miles in view of Takahashi (JP 2015113080A; previously cited by Applicant).
	Although Miles discloses an elastomer at 80 surrounding the support membrane (paragraph [0033]), Miles fails to disclose its support membrane comprising a fiber reinforced plastic.  Instead, Miles discloses the use of spring steel inserts 70 for reinforcement.
	Takahashi, however, teaches a non-pneumatic tire that includes a continuous support membrane 22 which comprises an elastomer surrounding a fiber reinforced plastic (paragraphs [0014-0017]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the support membrane of Miles by substituting its spring steel insert reinforcements for fiber reinforced plastic reinforcements, such as taught by Takahashi, as a well-known alternative reinforcement material that would provide predictable material and physical properties for the support membrane such as an improved strength-to-weight ratio.

Response to Arguments
7.	Applicant’s arguments with respect to the independent claim have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953. The examiner can normally be reached 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kip T Kotter/Primary Examiner, Art Unit 3617